Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/31/2022 has been entered.

Status of claims
Claims 2 and 5-6 have been cancelled; Claims 1 and 7-8 have been amended;  Claims 12-16 are withdrawn from consideration as non-elected claims; claims 1, 3-4, and 7-11 remain for examination, wherein claim 1 is an independent claim.

Previous Rejections/Objections
Previous rejections of Claim 6 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn since this claim has been cancelled  in view of the Applicant’s “Arguments/Remarks with amendment” filed on 8/31/2022.
Previous rejections of Claim 7 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 8/31/2022.
Previous rejections of Claim 8 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 8/31/2022.
Previous rejections of Claims 1, 3-4, and 6-9 under 35 U.S.C. 103 as being unpatentable over GB patent (GB 1178993 A, herein GB’993) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 8/31/2022.
Previous rejections of Claim 10 under 35 U.S.C. 103 as being unpatentable over GB’993 as applied to claim 1 above, and further in view of Smyth et al. (US-3,630,792-A,herein US’792) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 8/31/2022.
Previous rejections of Claim 11 under 35 U.S.C. 103 as being unpatentable over GB’993 as applied to claim 1 above, and further in view of Liang (CN-202004087-U, herein CN’087) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 8/31/2022.
However in view of the Applicant’s “Arguments/Remarks with amendment” filed on 8/31/2022 and newly recorded reference, new ground rejection has been listed as following:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Smyth et al (US 3,530,013, herein US’013) in view of GB patent (GB 1178993 A, herein GB’993).
Regarding Claims 1, 3-4, and 7-9, US’013 teaches an alloy with high grade zinc (Col.8, lns.12-21 of US’013) and additional oxygen-avid element including Ti, Cu, Pb, and Cd (claims and examples in table II of US’013) and US’013 the film thickness is less than 2 mm (Col.1, lns.41-45). The alloy composition comparison between the claimed alloy as claimed in the instant claims and alloy disclosed by US’013 (cl.1, 9-10 and examples of US’013) is listed in the following table. All of the alloy composition ranges and thickness of the Zn alloy disclosed from US’013 (claims and examples of US’013) overlap the claimed ranges as recited in the instant claims, which is a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of Ti, Al, and Zn, and not intended-additional elements as impurities including Cu, Cd or Pb and proper thickness from the disclosures of US’013 since US’013 teaches the same Zn film throughout whole disclosing range and US’013 specify applying high grade raw material for the melting process (Col.8, lns.11-21 of US’013). US’013 does not specify strip form of Zn alloy as claimed in the instant claim 1. However applying a Zn alloy in a strip form is well-known in the technical field as demonstrated by GB’993. GB’993 teaches a forgeable zinc alloy with high creep strength and use thereof in cold rolling applications (claims and examples of GB’993) and all of the major alloy composition ranges disclosed from GB’993 (claims and examples of GB’993) overlap the claimed ranges as recited in the instant claims. MPEP 2144 05 I. GB’993 teaches including Pb as impurities (cl. of GB’993) with rolled sheet thickness is 0.8 mm (examples on page 2, lns.23-28 of GB’993). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the Zn based alloy of US’013 in the Zn strip form as demonstrated by GB’993 since both GB’993 and US’013 teach the same the same Zn sheet throughout whole disclosing range and GB’993 teaches the strip having high creep strength (Page 1, lins.14-26 of GB’993).

Element
From instant Claim 1, 3, 7-8 
From US’013 (wt%)
overlapping range
(in ppm)
Ti
10-300 ppm (cl.1)
0.05-0.25
500 ppm (cl.1)
Al
10-100 ppm (cl.1)
10-50 ppm or less (cl.7)
Less than 0.002
10-200 ppm (cl.1)
10-50 ppm (cl.7)
Unalloyed Cu
500 ppm or less (cl.1)
20 ppm or less (cl.3)
300 ppm or less (cl.8)
0-trace amount
500 ppm or less (cl.1) 20 ppm or less (cl.3)
300 ppm or less (cl.8)
Zn 
Balance with impurities
High grade (99.99%) Zn 
0.0066

From claim 4


impurities
Including: Pb, Cd, Fe, and/or Sn
Pb: 0-trace amount
Cd: 0-trace amount
meet

From claim 9


Strip thickness
0.1-2.5 mm
2 mm or less 
0.1-2.0 mm


Regarding claim 10, US’013 teaches color coating on the surface of the Zn-based alloy (Title, examples, and claims of US’013).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US’013 in view of GB’993 as applied to claim 1 above, and further in view of Liang (CN-202004087-U, herein CN’087).
Regarding Claim 11, US’013 in view of GB’993 is silent on adding an adhesive on one outer surface of the zinc plate. CN’087 teaches an automatic laminating process by which the upper surface of a zinc strip is fully spread with the glue for making a laminate (abstract). One of ordinary skill in the art at the date of filing would be motivated to combine the teachings of Liang with the example alloy of US’013 in view of GB’993 for adding glue to the upper surface of a zinc plate, creating an adhesive on one outer surface of the zinc plate for making a laminate (abstract of CN’087).

Response to Arguments
Applicant’s arguments to the art rejection to claims 1, 3-4, and 7-11 have been considered but they are moot in view of the new ground rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734